DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and species A, claim 6 in the reply filed on April 4, 2022 is acknowledged. However, under further consideration, the species restriction between species A and B are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites At as a yield point of the glass plate. It is unclear what a yield point is. Yield point is not a common term in the glass art. Thus, this claim is indefinite.
Claim 6 recites At. It is unclear what is At. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (JP 2004-309021, machine translation provided). Nagata discloses a method for manufacturing a crystallized glass member having a curved shape, comprising a deforming step of deforming at least a portion of a glass plate into a curved shape by an external force, such as gravity, that acts on the glass plate while maintaining a temperature of the glass plate within a first temperature range and precipitating a crystal from the glass plate ([0017], [0026]-[0027], [0032]).
Regarding claims 7 and 8, Nagata teaches a shaping die is disposed in a direction, i.e. right underneath the glass plate, in which an external force, such as gravity, acts on the glass plate, and the glass plate conforms to the shaping die, as a result of which at least a portion of the glass plate is deformed into a curved shape (figures 1-4, [0032], [0034], [0038], [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-309021, machine translation provided). Regarding claim 2, although the term At is unclear, the specification appears to indicate the glass can be deformed at this temperature. Nagata teaches the first temperature is in the range of 650°C-850°C ([0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expect the first temperature to overlap with the claimed range, since the glass plate is deformed into a curved shape at this temperature (figures 2, 4).
Regarding claim 3, Nagata teaches an example of a crystallized glass member with a composition that comprises similar components ([0025]), for which the weight percentages have been calculated, as disclosed below. The content of Al2O3, Ti2O and ZrO2 fall within the claimed ranges, but SiO2 does not. Although the silica component falls out of range when compared the claimed range of 30-70 mol%, Nagata teaches a typical crystallized glass member has a composition within the range listed below ([0003]). With a range of 55-70 wt% for the silica component, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a crystallized glass member to have a silica component that overlaps with the claimed range of 30-70 mol%, as 67 wt% translated to about 73 mol%. 

EXAMPLE
RANGE

wt%
mol%
wt%
SiO2
67
73.4%
55-70 %
Al2O3
23
14.8%
20-35 %
Li2O
4
8.8%
3-5 %
Ti2O
2
1.6%
1-3 %
ZrO2
2
1.1%
1-4 %
P2O5
1
0.2%
1-5 %
Na2O + K2O
 
 
0.5-4 %


Regarding claims 4-5, Nagata teaches the range for TiO2 is 1-3 wt % and exemplifies an example with 1.6 mol%. Nagata also teaches the range for ZrO2 is 1-4 wt% and exemplifies an example with 1.1 mol%.
Regarding claim 6, although the term At is unclear, the specification appears to indicate the glass can be deformed and undergo crystal precipitation at this temperature. Nagata teaches the temperature is in the range of 650°C-850°C ([0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expect the temperature to overlap with the claimed range, since the glass plate undergoes crystal precipitation at this temperature.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-309021, machine translation provided) as applied to claim 1 above, and further in view of Dejneka (2010/0129602). Nagata teaches a conventional method for shaping a glass plate comprises pressing upper and lower mold members onto a glass plate ([0011]). Dejneka similar teaches it is well known to shape glass plates by pressing a glass plate, i.e. by use of pressing member ([0007], [0031], [0033], figures 6, 7).  Dejneka further teaches placing a weight on top of the glass plate to exert the pressing force to deform the glass sheet ([0045]), wherein the weight and plunger placed on an upper surface of the glass plate and essentially functions as a weight. Dejneka teaches this process provides for shaping thin glass sheet with high accuracy ([0005]-[0006]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a weight and pressing member for shaping a glass plate as a well-known alternative method of shaping glass plates, especially thin glass plates, as Dejneka teaches predictable success of shaping with high accuracy.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-309021, machine translation provided) as applied to claim 1 above, and further in view of Takeuchi et al. (2017/0281473).  Nagata teaches heating to a first temperature of 650°C and to a second temperature of 850°C for precipitating crystals ([0027], [0032]). Nagata is silent regarding a cooling step. Takeuchi teaches a method for manufacturing a crystallized glass member comprising heating the glass member at a first temperature of 650 °C to precipitate a crystal and further heating at a second temperature of 850°C to further precipitate a crystal ([0126]-[0127]). Takeuchi teaches the heat treatments provides for control precipitation of the crystals ([0048]). It would appear first heating step at 650°C of Nagata would result in not only deformation of the glass plate, but also a first precipitation of crystals, and the second heating at 850°c would promote further crystallization, after deforming. Nagata further teaches slow cooling of the glass plate after crystallization, so as to prevent cracking of the crystallized glass ([0049]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for two heat treatments as well as a slow cooling step, so as provide for controlled crystallization and prevent cracking of the crystallized glass, as taught by Takeuchi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/043,759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses a method comprising deforming a glass plate into a curved shape while maintaining a temperature to precipitate a crystal from the glass plate, and a further crystallization step after deforming by heating to a second temperature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741